Citation Nr: 1530412	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of shell fragment wounds to the chest.

3. Entitlement to service connection for recurrent tinnitus.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for loss of the sense of smell.

6. Entitlement to service connection for a headache disorder.

7. Entitlement to service connection for a bilateral knee disability.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities.

10. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the Board at a January 2015 hearing conducted via video conference.  A transcript of the hearing is of record.  

At the January 2015 Board hearing, the Veteran provided testimony regarding a back disability.  It appears the Veteran is attempting to reopen a previously denied claim of service connection for a back disability.  However, as this issue has not yet been adjudicated by the RO in the first instance, it is not currently in appellate status.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for a sleep disorder and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has been diagnosed with PTSD per the DSM-IV criteria due to the circumstances of his active service, including engaging in combat with the enemy.

2. The Veteran has been diagnosed with residual scarring on the left chest resulting from shell fragment wounds sustained while on active duty.

3. The Veteran experiences chronic tinnitus that first manifest during active service and has persisted since.

4. The Veteran has not been diagnosed with bilateral hearing loss for VA purposes at any point during the appeal period.

5. The Veteran has not been diagnosed with a disability resulting in the loss of sense of smell at any point during the appeal period.

6. The Veteran has not been diagnosed with a chronic headache disorder at any point during the appeal period.

7. The Veteran has not been diagnosed with a chronic bilateral knee disability at any point during the appeal period.

8. Hypertension was not manifest in active service or to a compensable degree within one year of discharge from active duty; any hypertension is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. Recurrent tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2014).

3. Scarring of the left chest as residuals of shell fragment wounds was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2014).

4. Bilateral hearing loss was not incurred in or aggravated by active service and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

5. A disability resulting in loss of sense of smell was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6. A chronic headache disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

7. A chronic bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

8. Hypertension was not incurred in or aggravated by active service and hypertension may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of letters sent to the Veteran that fully addressed all notice elements.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  To the extent the Veteran has suggested additional private treatment records may be outstanding, the Board notes that he has not provided the necessary authorization forms to allow VA to obtain these records, despite requests to do so.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his PTSD, shell fragment wounds, hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

While an opinion was not obtained regarding the remainder of the claims decided herein, the Board notes that one is not necessary.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, other than the Veteran's own lay statements, the record is silent for a current diagnosis of a disability manifested by a loss in the sense of smell, a headache disorder, a bilateral knee disability or bilateral hearing loss, or a nexus linking hypertension to active service.  As such, VA is not required to provide him with a VA examination in conjunction with these claims.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement alone is insufficient to trigger VA's duty to provide an examination with an opinion).

As noted above, the Veteran was provided a hearing before the Board in January 2015.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The statute "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected," but only "considerably lighten[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Board observes the Veteran is in receipt of the Purple Heart.  See DD Form 214.  Therefore, the Veteran is considered a "combat veteran" and the provisions of 38 U.S.C.A. § 1154(b) apply to the instant case.  The discussion of service connection below contemplates these provisions.

PTSD

The Veteran contends he suffers from posttraumatic stress disorder as a result of his active service, specifically the circumstances surrounding his experience serving in the Republic of Vietnam.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2) (2014).  As the Veteran is in receipt of the Purple Heart, his asserted combat-related stressor is conceded.

The record contains a difference of opinion as to whether the Veteran's symptomatology supports a diagnosis of PTSD.  For example, a December 2010 VA examination report reflects the examiner's determination that the Veteran does not meet the criteria for a diagnosis of PTSD.  However, VA treatment records include an Axis I diagnosis of PTSD rendered by a VA psychologist.  See, e.g., May 2014 VA mental health note.

In considering the evidence in its entirety, and resolving reasonable doubt in favor of the Veteran, the Board accepts the diagnosis of PTSD rendered by a VA psychologist as reflected by VA treatment records.  In this regard, the Board notes that a "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The Board finds the evidence is at least in equipoise regarding a current diagnosis of PTSD; therefore, the Board has determined that a current diagnosis of PTSD is present in the instant case.

Furthermore, as noted above, the Veteran's combat-related stressors have been conceded.  The remaining question, therefore, is whether there is competent medical evidence linking the Veteran's PTSD to his in-service stressors.

Initially, the Board notes there is no overt medical opinion linking the Veteran's PTSD to an in-service stressor.  However, even though the December 2010 VA examiner did not ultimately render a diagnosis of PTSD based on post-service experiences, he did note that the Veteran was "certainly exposed to an array of potentially traumatic stressors during service."  The Board finds it reasonable to interpret this notation as indicating the in-service stressors were sufficient to support a diagnosis of PTSD, thereby providing a competent nexus between his PTSD and in-service combat-related stressors.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, as discussed above, the Board accepts the VA treatment records as providing a valid diagnosis of PTSD per the DSM-IV criteria, and the December 2010 VA examination report as linking the Veteran's current PTSD to his in-service combat-related stressors as reported by the Veteran.  Therefore, resolving all doubt in favor of the Veteran, the Board finds service connection for PTSD is warranted.  See 38 C.F.R. § 3.304(f) .

Shell Fragment Wounds

The Veteran asserts entitlement to service connection for residuals of shell fragment wounds to the left chest and back as a result of injuries sustained during service in Vietnam.  At an August 2011 VA examination report, the examiner noted scarring around the chest wall, particularly on the left scapular area.  No scarring was noted on the back.  There was no loss of muscle tissue in the area where the Veteran identified as sites of previous shrapnel wounds.  The VA examiner found that although there is no documentation of shrapnel injury to chest in the Veteran's service treatment records, based on his reports, the scars on the chest could represent residuals of such shrapnel wounds.

The Board again notes the Veteran is a "combat veteran."  Applying the provisions of 38 U.S.C.A. § 1154(b), the Veteran's description of his in-service injury, i.e., that he was struck by shrapnel from a mortar round, is consistent with the circumstances of combat.  While this residual scarring on the chest was not diagnosed during the Veteran's active service, the August 2011 VA examiner related the Veteran's current scars to his reports of an in-service injury.  

In light of the evidence as described above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for residuals of shell fragment wounds to the left chest is warranted.  Gilbert, 1 Vet. App. 49.

Tinnitus

The Veteran asserts entitlement to service connection for tinnitus as directly related to active service.  As noted above, he is a "combat veteran" and, therefore, his account of in-service acoustic trauma is presumed credible for purposes of both development and adjudication of the claim.  38 U.S.C.A. § 1154(b).

The service treatment records does not reveal complaints or a diagnosis of tinnitus.  He was provided a VA examination in March 2012.  Following a review of the claims file and audiological examination, the VA examiner rendered a negative etiological opinion, based on normal hearing and a lack of a significant threshold shift when exiting service.

Tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to report that he has tinnitus, and has testified that he has had tinnitus since his period of active service.  See, e.g., January 2015 Board hearing transcript.  The Veteran's statements that he has had tinnitus since service are credible.  As such, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.

Hearing Loss, Loss of Sense of Smell, Headache Disorder, Bilateral Knee Disability

The Veteran asserts service connection for bilateral hearing loss, a disability resulting in the loss of the sense of smell, a headache disorder and bilateral knee disability.  Significantly, however, the Board notes that there is no competent medical evidence that the Veteran has been diagnosed with any of these disabilities during the course of the instant appeal.  With regards to hearing loss, the Board notes that the Veteran was provided a VA examination in March 2012, but results of audiometric testing could not be provided due to poor test and retest reliability.

The Board acknowledges that the Veteran testified in January 2015 that he is in receipt of treatment for his claimed headaches, bilateral hearing loss and bilateral knee disability.  However, as discussed above, he has not provided records of such treatment, nor has he provided the necessary authorizations to allow VA to obtain any such records from private sources.  Finally, to the extent the Veteran complains of headaches and knee pain, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

Absent evidence of a competent diagnosis of bilateral hearing loss, a disability resulting in loss of the sense of smell, a headache disorder and bilateral knee disability, the Board finds a preponderance of the evidence is against a finding that the Veteran has been diagnosed of these disabilities at any point during the appeal period.  As such, service connection for these disabilities must be denied.

Hypertension

The Veteran maintains that he currently suffers from hypertension as a direct result of his active service.  Specifically, he asserts his currently diagnosed hypertension is due herbicide exposure or, potentially, the food he ate during service.

Initially, the Board observes the Veteran served within the Republic of Vietnam during the Vietnam Era; therefore, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6) (2014).  Hypertension, however, is not a disease presumed due to herbicides exposure, service connection cannot be granted on that presumptive basis.  See 38 C.F.R. § 3.309(e) (2014).  Even though service connection is not warranted to a presumptive basis, the Board must next consider whether service connection is warranted on any other basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence reveals that the Veteran currently suffers from hypertension.  However, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are void of complaints of, or treatment for, hypertension or high blood pressure at any time during service.  In addition, the Board observes that the Veteran himself denied a previous history of high blood pressure at service separation (see October 1969 Report of Medical History), and his heart and vascular system were clinically evaluated as normal.  See October 1969 Report of Medical Examination.  As such, the Board finds the Veteran did not suffer hypertension, or high blood pressure, in service.

In addition, service connection for hypertension as a chronic disease is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a).  In this regard, even though there is no evidence of a diagnosis of hypertension until approximately 2007, the Veteran himself testified that he was not diagnosed with the condition until the 1980s, over ten years following service separation.  Also, service connection is not warranted on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b), as the Veteran denied high blood pressure at service separation.  See, October 1969 Report of Medical History.  

The Veteran has not offered a competent medical opinion establishing an etiological link between hypertension and an event or occurrence in service.  The Veteran himself has claimed that he suffers from hypertension as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Finally, the Board considered whether service connection may be warranted on a secondary basis.  See 38 C.F.R. § 3.310.  However, the Board notes that a May 2011 VA examination, conducted in conjunction with an unrelated increased evaluation claim for diabetes mellitus, found that the Veteran's hypertension is neither due to nor aggravated by his service-connected diabetes.

In sum, the Board finds that there is no evidence of hypertension in service or evidence of compensably disabling hypertension within one year of discharge from active duty.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hypertension and his period of active service.  There is no competent evidence or medical opinion in support of this claim.  Accordingly, the preponderance of the evidence is against the claim for service connection for hypertension.  The benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.

Entitlement to service connection for residuals of shell fragment wounds to the left chest is granted.

Entitlement to service connection for recurrent tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for loss of sense of smell is denied.

Entitlement to service connection for a headache disorder is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for hypertension is denied.



REMAND

The Veteran has claimed service connection for a sleep disorder.  While he has specifically testified that he was previously diagnosed with sleep apnea, the evidence of record suggests he may also suffer from sleep problems related to his posttraumatic stress disorder, for which service connection was awarded above.  As such, the record has raised a secondary service connection claim.  On remand, the Veteran should be provided appropriate notice and a VA examination to address the nature and etiology of his claimed sleep disorder.

Finally, the Veteran's claim for entitlement to total disability evaluation based on individual unemployability due to service connected disorders is impacted by the outcome of his claim for service connection for a sleep disorder, as well we the disabilities for which service connection was awarded above.  Therefore, the claim for individual unemployability is inextricably intertwined with these.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice informing him of the evidence necessary to substantiate a claim of service connection for a sleep disorder on a secondary basis.

2.  Contact the Veteran and request he provide the names and addresses of any and all health care providers who have provided treatment for a sleep disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of any sleep disorder.  The entire claims file, to include the appellant's VBS and Virtual VA files must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner must identify any diagnosed sleep disorder, and opine whether it is at least as likely as not (probability of at least 50 percent) that any currently diagnosed sleep disorder is etiologically related to (had its onset in or was otherwise caused or aggravated by) the Veteran's active service?  

If not, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed sleep disorder is either proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) any service-connected disability, to include posttraumatic stress disorder?  In offering this opinion, the examiner is instructed that the phrase "caused by or a result of" is insufficient to address the question of aggravation.  

A complete rationale must be offered for all opinions expressed.

4.  After the above has been completed, review the additional development to ensure it is in compliance with the directives of this REMAND.  If any deficiency is found, implement corrective procedures.

5.  Readjudicate the Veteran's claim based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


